A0245C           (Rev. 09/19) Amended Judgment in a Criminal Case                                                        (NOTE: Identify Changes with Asterisks(*))
                 Sheet 1


                                          UNITED STATES DISTRICT COURT
                                                           Western District of Washington
                 UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                            v.
                                                                                  Case Number:            2: 19 CR00238RAJ
                        Michael David Mathisen
                                                                                 USM Number:              49752-086'
Date of Original Judgment: 06/04/2021                                             Brad Allen Meryhew
(Or Date of Last Amended Judgment)                                               Defendant's Attorney
Reason for Amendment:
D     Correction of Sentence on Remand (18 U.S.C. 3742(f)(l) and (2))            D Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
D     Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))   D Modification oflmposed Term ;flmprisonment for Extraordinary and
D     Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))            Compelling Reasons (18 U.S.C. § 3582(c)(l))
129   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)          D Modification oflmposed Tern1 oflmprisonment for Retroactive Amendment(s)
                                                                                     to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                                 D Direct Motion to District Court Pursuant
                                                                                  D 28 U.S.C. § 2255 or                     D 18 U.S.C. § 3559(c)(7)
                                                                                 D Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
129 pleaded guilty to count(s)_Co_ un
                                    _ _ t_                             _ _ e_n_
                                         _ l of_ th_ e_ I_ n_ d_ 1_c· tm      t_ _ _ _ _ _ _ _ _ _ _ ________ __
D pleaded nolo contendere to count(s) - - - - - - - - - --------------------                                  --
    which was accepted by the comt.
D was found guilty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                Nature of Offense                                                                            Offense Ended             Count
18 U.S.C. §§225  2A(a)(5)(B ), Attempted    Access with Intent to View Child Pornography                                    10/30/2019                  1
and 2252(6 )(2).




The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 □ The defendant has been found not guilty on count(s)
 □ Count(s) _ _ _ _ _ _ __ Dis                                Dare dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes m economic circumstances.
                                                                                   c�-z-
                                                                                 Assistant United States Attorney
                                                                                  June 8, 2021
                                                                                   J/;//1(/
                                                                                   A
                                                                                 Date oflmposition ofJudgment


                                                                                 Signature ofJudge
                                                                                 R ichard A. Jones, United States District Judge
                                                                                 Name and Title ofJudge
                                                                                 June 8, 2021
                                                                                 Date
AO245C      (Rev. 09/19) Amended Judgment in a Criminal Case                                 (NOTE: Identify Changes with Asterisks(*))
            Sheet 2 - Im risonment
                                                                                                               Judgment- Page 2 of 8
DEFENDANT:               Michael David Mathisen
CASE NUMBER:             2: 19CR0023 8RAJ
                                                           IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
One hundred twenty (120) months

IZl The court makes the following recommendations to the Bureau of Prisons:
     Terminal Island


D    The defendant is remanded to the custody of the United States Marshal.
D    The defendant shall surrender to the United States Marshal for this district:
     D at ---- - -                   □ a.m.         □ p.m.     on
     D   as notified by the United States Marshal.
IZl The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
     D   before 2 p.m. on
     D   as notified by the United States Marshal.
     IZl as notified by the Probation or Pretrial Services Office.

                                                                RETURN
I have executed this judgment as follows:




Defendant delivered on                                                     to
at                                          , with a certified copy of this judgment.



                                                                                    UNITED STATES MARSHAL

                                                                    By- - - --- --- - --- - ---
                                                                            DEPUTY UNITED STATES MARSHAL
A0245C      (Rev. 09/19) Amended Judgment in a Criminal Case                                 (NOTE: Identify Changes with Asterisks(*))
            Sheet 3 - Su ervised Release
                                                                                                               Judgment-Page 3 of8
DEFENDANT:               Michael David Mathisen
CASE NUMBER:             2: l 9CR0023 8RAJ
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
Fifteen (15) years

                                                 MANDATORY CONDITIONS
1.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days
    ofrelease from imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
          [g] The above drng testing condition is suspended, based on the comi' s determination that you pose a low risk of
               future substance abuse. (check ifapplicable)
4. [g] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
         ofrestitution. (check ifapplicable)
5. [g] You must cooperate in the collection ofDNA as directed by the probation officer. (checkifapplicable)
6. [g] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
         § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
         agency in which you reside, work, are a student, or were convicted of a qualifying offense. (checkifapplicable)
7. D You must participate in an approved program for domestic violence. (checkifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached pages.
 AO245C       (Rev. 09/19) Amended Judgment in a Criminal Case                                   (NOTE: Identify Changes with Asterisks(*))
              Sheet 3A-Supervised Release
                                                                                                                   Judgment-Page 4 of8
 DEFENDANT:                Michael David Mathisen
 CASE NUMBER:              2: 19CR0023 8RAJ
                                     STANDARD CONDITIONS OF SUPERVISION
 As pati of your supervised release, you must comply with the following standard conditions of supervision. These
 conditions are imposed because they establish the basic exIJectations for your behavior while on supervision and identify
 the minimum tools needed by probation officers to keep informed, rep01t to the couti about, and brmg about improvements
 in your conduct and condition.
 1.   You must rep01t to the probation office in the federal judicial district where you are authorized to reside within 72 hours
      of your release from imprisonment, unless the probation officer instructs you to rep01t to a different probation office or
      within a different time frame.
 2.   After initially rep01ting to the probation office, you will receive instructions from the couti or the probation officer about
      how and when you must report to the probation officer, and you must rep01t to the probation officer as instructed.
 3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
      peimission from the court or the probation officer.
 4.   You must answer truthfully the questions asked by your probation officer.
 5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
      living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
      change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
      the probation officer within 72 hours of becoming aware of a change or expected change.
 6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
      probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
      excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
      the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
      (such as your position or your job res_ponsib1lities), you must notify the probation officer at least 10 days before the
      change. If notifying the probat1011 officer at least 10 days in advance is not possible due to unanticipated circumstances,
      you must notify the prooation officer within 72 hours of becoming aware of a change or expected change.
 8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
      has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
      the permission of the probation officer.
 9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified for, the specific purpose of causing bodily injmy or death to another person
      such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the pe1mission of the comt.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation
      officer may require you to notify the person about the risk and you must comply with that instruction. The probation
      officer may contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




 U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the comt and has provided me with a written copy
of this judgment containing these conditions. For further info1mation regarding these conditions, see Overview ofProbation
and Supervised Release Conditions, available at www.uscomts.gov.
Defendant's Signature                                                                        Date
AO245C       (Rev. 09/19) Amended Judgment in a Criminal Case                            (NOTE: Identify Changes with Asterisks(*))
             Sheet 3D - Supervised Release
                                                                                                           Judgment - Page 5 of 8
DEFENDANT:                Michael David Mathisen
CASE NUMBER:              2: l9CR00238RAJ
                                      SPECIAL CONDITIONS OF SUPERVISION


1.       The defendant shall submit his or her person, property, house, residence, storage unit, vehicle,
         papers, computers (as defined in 18 U.S.C. §1030(e)(l)), other electronic communications or
         data storage devices or media, or office, to a search conducted by a United States probation
         officer, at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
         contraband or evidence of a violation of a condition of supervision. Failure to submit to a search
         may be grounds for revocation. The defendant shall warn any other occupants that the premises
         may be subject to searches pursuant to this condition.

2.       The defendant, who is required to register under the Sex Offender Registration and Notification
         Act, must comply with all requirements of that Act. The defendant shall report the address where
         the defendant will reside and any subsequent change of residence to the probation officer
         responsible for supervision, and shall register as a sex offender in any jurisdiction where the
         person resides, is employed; or is a student. For initial registration purposes only, the defendant
         shall also register in the jurisdiction in which convicted if such jurisdiction is different from the
         jurisdiction of the residence. Registration must occur within three business days after sentencing
         if the defendant is sentenced to probation or time served, or a term of imprisonment and is not
         remanded. If the defendant is remanded, registration must occur within three business days of
         release.

3.   The defendant shall participate in a sexual deviancy evaluation conducted by a sexual deviancy
     treatment provider, as directed and approved by the U.S. Probation Officer. The treatment
     provider shall be trained and experienced in the treatment of sexual deviancy, and follow, the
     guideline practices established by the Association for the Treatment of Sexual Abusers (ATSA).
     The sexual deviancy evaluation may include psychological and physiological testing. The
     defendant shall disclose all previous sex offender or mental health evaluations to the treatment
     provider. The defendant shall also contribute to the costs of the evaluation, according to his/her
     ability, as determined by the U.S. Probation Officer.

4.   The defendant shall actively participate and make reasonable progress in a certified sexual
     deviancy treatment program, as designated by the U.S. Probation Officer. The sexual deviancy
     treatment program shall follow the guideline practices established by the Association for the
     Treatment of Sexual Abusers (ATSA). The program shall offer individual and group sessions,
     and appropriate testing, to determine the defendant's patterns of sexual arousal, and to monitor
     the defendant's progress and compliance with treatment goals and conditions of supervision. The
     defendant shall disclose all previous sex offender or mental health evaluations to the treatment
     provider. The defendant shall also contribute to the costs of treatment, according to his/her
     ability, as determined by the U.S. Probation Officer.

5.   The defendant shall follow all rules, to include other lifestyle restrictions by the defendant's
     therapist, and continue with those rules and restrictions as they pe1iain to avoiding risk situations
     throughout the course of the defendant's supervision.
AO245C       (Rev. 09/19) Amended Judgment in a Criminal Case                            (NOTE: Identify Changes with Asterisks(*))

                                                                                                           Judgment - Page 6 of 8
DEFENDANT:        Michael David Mathisen
CASE NUMBER: 2:19CR00238RAJ
 6. The defendant shall have no direct or indirect contact with any children under the age of 18,
    unless accompanied and supervised by an adult, who has been approved in advance by the sexual
    deviancy therapist and the supervising probation officer. The defendant shall immediately report
    any unauthorized contact with children to the probation officer and sexual deviancy therapist.

 7.      The defendant shall not possess or peruse any authentic, altered, or manufactured, in whatever
         form, material that depicts and/or describes "sexually explicit conduct," as defined in 18 U.S.C.
         § 2256(2) or "child pornography," as defined in 18 U.S.C. § 2256(8).

8.       The defendant shall not go to places nor loiter within 100 feet of an area where minors are known
         to frequent without the prior approval of the probation officer and the sexual deviancy therapist.
         The defendant shall not affiliate with, own, control, volunteer, and/or be employed, in any
         capacity, by an organization in an activity, which would place him/her in direct or indirect contact
         with children under the age of 18.

9.       The defendant shall be required to submit to periodic polygraph testing at the discretion of the
         probation office as a means to ensure that he or she is in compliance with the requirements of his
         or her supervision or treatment program.

10. The defendant's employment must be approved in advance by the probation officer. The
    defendant may not engage in any paid occupation or volunteer service that exposes him/her,
    either directly or indirectly, to minors, unless approved in advance by the probation officer.

11.      The defendant shall have no contact, directly or indirectly, with any electronic device which
         communicates data via modem, nor shall the defendant have any contact with any electronic
         device which communicates data through a dedicated connection, except where explicitly
         allowed by the probation officer, and with the approval of and under supervision by a supervisor
         as a requirement of employment. In addition, the defendant shall be prohibited from having
         Internet access during the defendant's period of supervision.

12. The defendant shall consent to the U.S. Probation Office conducting ongoing monitoring of
    his/her computer(s), hardware, and software, and any/and all electronic devices/media. The
    monitoring may include the installation, at the defendant's expense, of hardware or software
    systems which allow evaluation of his/her computer use. Monitoring may also include the
    retrieval and copying of all data from his/her computer(s) or any/and all other electronic
    devices/media. The defendant shall also comply with the requirements of the U.S. Probation
    Computer Monitoring Program as directed.

13. The defendant shall allow a probation officer to inspect any personal computer owned or
    operated by the defendant.

14. Restitution in the amount of $3,000.00 is due immediately. Any unpaid amount is to be paid
    during the period of supervision in monthly installments of not less than 10% of his or her gross
    monthly household income. Interest on the restitution shall not be waived.
AO245C       (Rev. 09/19) Amended Judgment in a Criminal Case                                          (NOTE: Identify Changes with Asterisks(*))
             Sheet 5 - Criminal Monetary Penalties
                                                                                                                         Judgment- Page 7 of 8
DEFENDANT:                Michael David Mathisen
CASE NUMBER:              2: 19CR0023 8RAJ
                                           CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                 Assessment                  Restitution             Fine                       AVAA Assessment*         JVfA Assessment**
TOTALS         $ 100.00                    $ NIA                    $ Waived                $                          $ 5,000.00

D    The determination of restitution is deferred until-        ----        -
                                                                            -     An Amended Judgment in a Criminal Case (AO 245C)
     will be entered after such determination.
D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately prop01tioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                                           Total Loss***            Restitution Ordered              Priority or Percentage




TOTALS                                                          $ 0.00                             $ 0.00


D     Restitution amount ordered pursuant to plea agreement $ --- - - - - -                       --
□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      D the interest requirement is waived for the D fine               D restitution
      D the interest requirement for the D fine              D restitution is modified as follows:

D     The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
      of a fine is waived.

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 11'3A of Title 18 for
     offenses committed on or after September 13, 1994, but before April 23, 1996.
A0245C        (Rev. 09/19) Amended Judgment in a Criminal Case                                            (NOTE: Identify Changes with Asterisks(*))
              Sheet 6- Schedule of Payments
                                                                                                                            Judgment - Page 8 of 8
DEFENDANT:                 Michael David Mathisen
CASE NUMBER:               2: 19CR0023 8RAJ
                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

�      PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
       Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

       �     Dming the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
             whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

       �     During the period of supervised release, in monthly installments amounting to not less than I 0% of the defendant's gross
             monthly household income, to commence 30 days after release from imprisonment.

       D     During the period of probation, in monthly installments amounting to not less than I 0% of the defendant's gross monthly
             household income, to commence 30 days after the date of this judgment.

       The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
       penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
       defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
       material change in the defendant's financial circumstances that might affect the ability to pay restitution.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons' Inmate Financial Responsibility Program are made to the United States District Comi,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several          Corresponding Payee,
      (including defendant number)                               Total Amount                   Amount                    if appropriate



D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

�     The defendant shall forfeit the defendant's interest in the following property to the United States:
      Any and all images of child pornography and a HP Pavillion Model 15csl063cl laptop computer s detailed in Docket
      45 executed by this Court on January 5, 2021.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) NTA Assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
